The finding of nondesirability is supported by substantial evidence, including petitioner’s 2003 guilty plea to criminal possession of a controlled substance in the seventh degree (see Matter of Bradford v New York City Hous. Auth., 34 AD3d 463 [2006]), and the testimony of a detective that, in July 2004, while executing a search warrant of petitioner’s apartment, he saw petitioner holding a gun, and found drugs and drug paraphernalia in the apartment (see Harris v Hernandez, 30 AD3d 269 [2006]). There exists no basis to disturb the hearing officer’s findings crediting the detective’s testimony (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]), and although the criminal charges pertaining to petitioner’s 2004 arrest were still pending at the time of the administrative hearing, respondent properly considered the underlying police documents in reaching its determination, notwithstanding the subsequent dismissal of those charges (see Matter of Ono v Long Is. Coll. Hosp., 12 AD3d 299 [2004]).
*285The penalty of termination does not shock our sense of fairness (see Harris).
We have considered petitioner’s remaining contentions, including that he received ineffective assistance of counsel at the administrative hearing, and find them unavailing. Concur— Nardelli, J.P., Williams, Sweeny and Catterson, JJ.